Exhibit 10.17.1

 

LOGO [g265003g86n77.jpg]

 

Sunoco Logistics Partners L.P.

1818 Market Street

Suite 1500

Philadelphia, PA 19103

 

Sunoco, Inc. (R&M)

1735 Market Street

Philadelphia, PA 19103

 

RE: Product Services Terminal Agreement

 

Ladies and Gentlemen:

 

Sunoco Partners Marketing & Terminals L.P. (“SPMT”) and Sunoco, Inc. (R&M)
(“R&M”) are parties to that certain Product Services Terminal Agreement dated as
of May 1, 2007 for the purpose of providing certain terminal services at SPMT’s
Marcus Hook Tank Farm (the “Agreement”). Pursuant to the terms, the Agreement
will terminate on February 29, 2012, and the parties desire that the Agreement
continue in the manner described herein.

 

Accordingly, SPMT and R&M hereby agree that the Marcus Hook Tank Farm Agreement
shall continue in full force and effect in accordance with the terms on a
month-to-month basis commencing on March 1, 2012 and continuing until terminated
on the last day of the month in which notice of termination is given by either
party thereto. Either party may terminate the Agreement upon written notice to
the other party.

 

The parties agree that the Agreement shall be deemed amended hereby to reflect
the amendments made hereunder, and except as otherwise expressly provided
herein, all of the terms, conditions and provisions of the Agreement remain
unaltered and in full force and effect.

 

If the foregoing reflects our agreement regarding the extension of the
respective terms of the Marcus Hook Tank Farm Agreement, kindly counter execute
this letter agreement.

 

Sincerely,

 

Sunoco Partners Marketing & Terminals L.P.

By: Sunoco Logistics Partners Operations GP LLC, its general partner

 

By:   /s/ MICHAEL J. HENNIGAN   Michael J. Hennigan, President

 

Agreed and Accepted this 19th day of January, 2012



--------------------------------------------------------------------------------

Sunoco, Inc. (R&M)

By:

  /s/ CARL S. GREGORY

Name: 

  Carl S. Gregory

Title:

  Commercial Business Manager